Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the after Ex Parte Quayle Action filed on 03/23/2022.  
The Applicant has amended fig. 3 in order to overcome the objection to the drawing.  The amendments have been accepted and entered and the objection has been withdrawn by the examiner.
Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first switch having a first terminal, a second terminal, and a third terminal, the first terminal coupled to the first current terminal, the second terminal coupled to the third current terminal, and the third terminal coupled to the fourth current terminal; and a second switch having a fourth terminal, a fifth terminal, and a sixth terminal, the fourth terminal coupled to the second current terminal, the fifth terminal coupled to the third current terminal, and the sixth terminal coupled to the fourth current terminal”.  
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first switch configured to couple the third current terminal to the first current terminal or the second current terminal based on a code to adjust a ratio of a first quantity of one or more transistors over a second quantity of one or more transistors, the first quantity including at least the first transistor, the second quantity including at least the second transistor”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the switches to couple a set of the first transistors to a current terminal of the third transistor; a capacitor; and a fourth transistor coupled to the capacitor and the third transistor, the fourth transistor to discharge the capacitor by facilitating a current to flow- 48 -PATENT Attorney Docket No. TI-90583 from the capacitor through the set of the first transistors, the third transistor, and the fourth transistor.  ”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus will be also allowed for the same reasons provided above. 
In re to claims 9-15, claims 9-15 depend from claim 8, thus will be also allowed for the same reasons provided above. 
In re to claims 17-20, claims 17-20 depend from claim 16, thus will be also allowed for the same reasons provided above.         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839